Citation Nr: 0603243	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotence (claimed as loss of use of a creative organ 
due to service-connected bilateral hernia repairs).

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
micronystagmus (claimed as decreased vision due to 
trauma).

3.	Entitlement to service connection for a back disorder.

4.	Entitlement to service connection for depression due to 
impotence.

5.	Entitlement to a compensable rating for right inguinal 
hernia repair.

6.	Entitlement to a compensable evaluation for residuals of 
left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In January 2006, the Board held that, under the provisions of 
38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005), good or sufficient cause was shown to advance the 
veteran's appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his November 2003 substantive appeal, the veteran 
indicated that he wished to testify at a hearing before a 
Veterans Law Judge (hereinafter referred to as a "Board 
hearing") held in Washington, D.C.  However, in a September 
2005 written statement, the veteran appeared to express 
concern regarding his ability to appear in person at the 
requested Board hearing.  In a December 2005 letter, the 
Board requested that the veteran clarify his hearing request.

In a signed statement, dated January 3, 2006, the veteran 
requested to attend a video-conference hearing before a 
Veterans Law Judge.

Video-conference hearings are scheduled at the RO.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a video-conference 
hearing at the RO.  38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. § 20.700(a), (e) (2005).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in order 
to schedule the appellant for a hearing with a 
Veterans Law Judge, via video-conference, at 
the RO in Roanoke, Virginia, in accordance 
with his request.  Appropriate notification of 
the hearing should be given to the appellant 
and his representative, and such notification 
should be documented and associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


